                                            Case 5:20-cv-06629-BLF Document 10 Filed 01/28/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ERNEST KELLY HOLESTINE,                         Case No. 20-06629 BLF (PR)
                                  11
                                                            Plaintiff,                   JUDGMENT
                                  12
Northern District of California




                                                    v.
 United States District Court




                                  13

                                  14     S. GATES, et al.,
                                  15                       Defendants.
                                  16

                                  17

                                  18            Plaintiff’s request for voluntary dismissal of this action has been granted. Judgment
                                  19   is entered accordingly.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22   Dated: __January 28, 2021___                      ________________________
                                                                                         BETH LABSON FREEMAN
                                  23
                                                                                         United States District Judge
                                  24

                                  25
                                       Judgment
                                       P:\PRO-SE\BLF\CR.20\06629Holestine_jud
                                  26

                                  27

                                  28
